PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Gavegnano, et al.
Application No. 16/815,383
Filed: March 11, 2020
Attorney Docket No. 061825-00305                  
:
:
:              DECISION ON PETITION
:
:

	

This is a decision on the petition under 37 CFR 1.137(a), filed January 22, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed June 15, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on September 16, 2020. The Office mailed a Notice of Abandonment on December 22, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, a Terminal Disclaimer to Obviate a Double Patenting Rejection Over a “Prior” Patent and the fee of $170.00, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Technology Center Art Unit 1629 for review of the amendment filed January 22, 2021.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET